Citation Nr: 1403549	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  10-47 507	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for sarcoma.  

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from September 1941 to October 1945.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Cleveland, Ohio, regional office (RO) of the Department of Veterans Affairs (VA).  

This appeal was previously before the Board in October 2013, when the Board reopened a previously denied claim for service connection for skin cancer, and then granted service connection for skin cancer.  This was a complete grant of the benefits sought on appeal for that issue.  The Veteran's claim for service connection for sarcoma was remanded for further development.  It has now been returned to the Board for additional consideration. 

In September 2013, the Veteran testified at a videoconference hearing conducted before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims folder.  


FINDING OF FACT

On December 18, 2013, the Board was notified by the RO that the Veteran died in November 2013.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this claim at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2013); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2013).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2013).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA regional office (RO) from which the claim originated (listed on the first page of this decision).  


	(CONTINUED ON NEXT PAGE)




ORDER

The appeal is dismissed.




		
J. A. Markey
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


